             Case 19-12153-KBO   Doc 692-2   Filed 02/23/21   Page 1 of 40




                                     Exhibit A

                                  Proposed Order




DOCS_DE:230648.3   57095/001
              Case 19-12153-KBO               Doc 692-2        Filed 02/23/21         Page 2 of 40




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                   Debtors.                                     (Jointly Administered)

                                                                Re: Docket No. ____

     ORDER GRANTING SECOND OMNIBUS MOTION OF GEORGE L. MILLER,
       CHAPTER 7 TRUSTEE, TO APPROVE SETTLEMENT AGREEMENTS
              (REGARDING ACCOUNTS RECEIVABLE CLAIMS)

                   Upon consideration of the Second Omnibus Motion of George L. Miller, Chapter

7 Trustee, to Approve Settlement Agreements (Regarding Accounts Receivable Claims) (the

“Motion”) of George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-

captioned debtors (the “Debtors”), for entry of an order (this “Order”), pursuant to sections

105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019, to approve each of the

Settlement Agreement and Mutual Release (the “Settlement Agreements”)2 each as between the

Trustee and Metals USA, Inc. (“MUSA”), Sugar Steel Corporation (“SSC”), Northern Illinois

Steel Supply (“NISS”) and Infra-Metals, Co. (“Infra”) respectively (each of the foregoing parties

are collectively referred to herein as the “A/R Defendants,” and together with the Trustee, the

“Parties”), copies of which are attached to this Order as Exhibits 1 to 4; the Court having

reviewed the Motion and the Settlement Agreements and having considered the record with

respect to the Motion; the Court having found that (a) the Court has jurisdiction over this matter


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.
2
 Capitalized terms not defined herein have the meanings used in the Motion or Settlement Agreements, as
applicable.
                                                          1
DOCS_DE:230648.3   57095/001
             Case 19-12153-KBO           Doc 692-2      Filed 02/23/21     Page 3 of 40




pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012, and that this

Court may enter a final order consistent with Article III of the United States Constitution, (b) this

is a core proceeding pursuant to 28 U.S.C. § 157(b), (c) notice of the Motion was sufficient

under the circumstances and in full compliance with Bankruptcy Rule 2002 and the local rules of

this Court, (d) the Settlement Agreements (i) are the product of good faith, arms’ length

negotiations among the Parties, without collusion, (ii) are fair, reasonable, appropriate and in the

best interests of the Debtors’ estates and (iii) represent a sound exercise of the Trustee’s business

judgment and (e) each of the Parties to the Settlement Agreements provided sufficient

consideration for the transactions contemplated by the Settlement Agreements; and the Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; IT IS HEREBY ORDERED THAT:

                   1.     The Motion is granted as set forth herein.

                   2.     The terms of the Settlement Agreements attached hereto as Exhibits 1 to 4

are APPROVED in their entirety pursuant to sections 105(a) and 363(b) of the Bankruptcy Code

and Bankruptcy Rule 9019.

                   3.     The Parties are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of the

Settlement Agreements.

                   4.     Notwithstanding the possible applicability of Rules 6004, 7062, or 9014 of

the Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.




                                                    2
DOCS_DE:230648.3   57095/001
             Case 19-12153-KBO            Doc 692-2     Filed 02/23/21     Page 4 of 40




                   5.     The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation, interpretation, or enforcement of the Settlement

Agreements or this Order.




                                                    3
DOCS_DE:230648.3   57095/001
Case 19-12153-KBO    Doc 692-2   Filed 02/23/21    Page 5 of 40




                    EXHIBIT 1 TO ORDER

           Metals USA, Inc. Settlement Agreement
              Case 19-12153-KBO               Doc 692-2        Filed 02/23/21        Page 6 of 40




                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                  This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is

entered into by and between George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of

Bayou Steel BD Holdings, L.L.C., et al. (the “Debtors”),1 and not in any individual capacity, on

the one hand, and Metals USA, Inc. (“MUSA”), on the other hand. MUSA and the Trustee may

be referenced herein collectively as the “Parties” and/or each as a “Party.”

                                                  Background

                  WHEREAS, on or about October 1, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases

are being jointly administered pursuant to Bankruptcy Rule 1015(b); and

                  WHEREAS, on or about February 25, 2020 (the “Conversion Date”), the Court

entered an order converting the chapter 11 cases to chapter 7 [Docket No. 496], and George L.

Miller was appointed as the chapter 7 trustee [Docket No. 497]; and

                  WHEREAS, the Debtors and MUSA had various business relationships prior to

the Petition Date; and

                  WHEREAS, the Trustee demanded turnover in the amount of $967,060.40

representing the outstanding accounts receivable balance noted as owing by MUSA in the

Debtors’ books and records (the “Outstanding Accounts Receivable”), and MUSA responded

alleging setoff of certain credits, and the Trustee has agreed to accept the settlement set forth

herein in full and final satisfaction of the Outstanding Accounts Receivable; and




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:230630.3 57095/001
              Case 19-12153-KBO             Doc 692-2      Filed 02/23/21    Page 7 of 40




                 WHEREAS, the Parties have engaged in good faith, arms’ length negotiations to

resolve the Outstanding Accounts Receivable; and

                 NOW THEREFORE, for good and valuable consideration, the receipt and

sufficiency of which is hereby acknowledged, the Parties hereby agree that:

                 1.          Recitals. The recitals set forth above are incorporated herein by

reference.

                 2.          Settlement Amount. Upon execution of this Settlement Agreement,

MUSA shall pay to the Trustee the sum of $816,000.00 (the “Settlement Payment”) within five

(5) business days from the entry of an order by the Court approving this Settlement. The

Settlement Payment shall be wired in accordance with instructions provided by the Trustee.

                 3.          Settlement Effective Date. The effective date of this Settlement

Agreement and all of its terms shall be the later of (i) execution by all Parties, (ii) the date an

order approving this Settlement Agreement is entered by the Court, or (iii) payment of the

Settlement Payment (the “Settlement Effective Date”).

                 4.          Claims Waiver. Effective on the Settlement Effective Date, MUSA

waives any and all claims that it filed or could have filed in the cases of the Debtors, including

but not limited to any filed proof of claim or scheduled claim (the “Waived Claims”), and after

the Settlement Effective Date the Trustee may mark the Waived Claims as expunged or satisfied

on the official claims register.

                 5.          Trustee’s Release. Effective on the Settlement Effective Date, the

Trustee Releasees (as defined below) shall be deemed to have irrevocably and unconditionally,

fully, finally and forever waived, released, acquitted and discharged MUSA, its directors,

employees, officers and the successors and assigns of any of them (collectively, the “Defendant



                                                      2
DOCS_DE:230630.3 57095/001
              Case 19-12153-KBO             Doc 692-2     Filed 02/23/21     Page 8 of 40




Releasees”) from any and all claims, manner of actions, causes of action, suits, costs, debts,

liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills, specialties,

covenants, contracts, controversies, agreements, promises, variances, trespasses, damages,

judgments, executions and demands whatsoever, of whatever kind or nature, whether known or

unknown, suspected or unsuspected, in law or equity, which the Trustee Releasees has, had, may

have, or may claim to have against the Defendant Releasees.

                 6.          MUSA’s Release. Effective on the Settlement Effective Date, the

Defendant Releasees shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged the Trustee, the Debtors and their bankruptcy

estates, their past or present attorneys, accountants, financial advisors, directors, employees,

officers, parents, agents, subsidiaries, and the successors and assigns of any of them (collectively,

the “Trustee Releasees”), from any and all claims, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind or nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees.

                 7.          No Admissions. This Settlement Agreement is not and shall not in any

way be construed as an admission by the Parties of any allegations made in connection with the

Outstanding Accounts Receivable.

                 8.          Expenses. The Parties shall bear their own costs, expenses, and attorneys’

fees incurred to date in connection with the Outstanding Accounts Receivable and this

Settlement Agreement. In the event of any dispute in connection with the enforcement of this



                                                      3
DOCS_DE:230630.3 57095/001
              Case 19-12153-KBO               Doc 692-2    Filed 02/23/21     Page 9 of 40




Settlement Agreement, the prevailing Party shall be entitled to its reasonable attorneys’ fees,

costs and all necessary disbursements and out-of-pocket expenses, whether statutorily approved

or non-approved costs, incurred in connection with such action or proceeding, as determined by

the Court.

                 9.          Severability. The Parties agree that if any provision of this Settlement

Agreement is determined by a court of competent jurisdiction to be illegal, invalid or

unenforceable, that provision shall not be a part of this Settlement Agreement. The legality,

validity and enforceability of the remaining provisions shall not be affected by a provision of this

Settlement Agreement that is illegal, invalid, or unenforceable.

                 10.         Miscellaneous.

                             (a)   Neither this Settlement Agreement, nor any statement made or

action taken in connection with the negotiation of this Settlement Agreement, shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among or between the Parties hereto, other than as may be necessary (i) to obtain approval of and

to enforce this Settlement Agreement (including the mutual releases contained herein) or (ii) to

seek damages or injunctive relief in connection therewith.

                             (b)   Each of the Parties hereto shall execute and deliver any and all

additional papers, documents and other assurances, and shall do any and all acts and things

reasonably necessary or appropriate in conjunction with the performance of each of the Parties’

respective obligations hereunder.

                             (c)   No provision of this Settlement Agreement is intended to confer any

rights, benefits, remedies, obligations or liabilities hereunder upon any person other than the

Parties, the Trustee Releasees, or the Defendants Releasees hereto and their respective successors.



                                                       4
DOCS_DE:230630.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21     Page 10 of 40




                             (d)   This Settlement Agreement shall be governed by and construed in

accordance with the law of the State of Delaware without regard to any choice of law provisions.

                             (e)   This Settlement Agreement may be signed in counterpart originals

and delivered by facsimile or email, which, when fully executed, shall constitute a single original.

                             (f)   The United States Bankruptcy Court for the District of Delaware

shall retain exclusive jurisdiction (and the Parties consent to such retention of jurisdiction) with

respect to any disputes arising from or related to, or other actions to interpret, administer or

enforce the terms and provisions of, this Settlement Agreement.

                             (g)   If this Settlement Agreement is not approved by the Court, then the

Settlement Agreement shall be null and void and of no force or effect. In such event, each of the

Parties shall be returned to the Parties’ position status quo ante, and the Parties reserve all of

their respective rights, claims, and defenses with respect to all of the matters set forth herein.

                             (h)   Any statute or period of limitations, statutes of repose, or other time-

based limitations or defenses, whether at law, in equity, under statute, contract, or otherwise

(including, but not limited to, the doctrine of laches or waiver), which might be asserted as a time

bar and/or limitation in connection with the Outstanding Accounts Receivable is hereby tolled

until the Settlement Effective Date. Nothing in this Settlement Agreement shall operate to revive

or extend the time for filing any claim that is now time barred or barred by any applicable statute

or period of limitations, statutes of repose, or other time-related defense as of the date this

Settlement Agreement is executed as set forth below.

                             (i)   Each person or entity who executes this Settlement Agreement on

behalf of another person or entity represents and warrants that he, she, or it is duly authorized to

execute this Settlement Agreement on behalf of such person or entity, has the requisite authority



                                                       5
DOCS_DE:230630.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 11 of 40




to bind such person or entity, and such person or entity has full knowledge of and has consented

to this Settlement Agreement. The representations and warranties set forth in this paragraph

shall survive execution of this Settlement Agreement.

                             (j)   In executing the Settlement Agreement, each of the Parties

represents and warrants, for itself, that: (a) it does so with full knowledge of its available rights,

(b) it is not relying and has not relied upon any representations made by any person with regard

to the Settlement Agreement, other than any written representations and agreements contained

herein, (c) it has had available to it such information as it or its counsel considered necessary to

making an informed judgment concerning the Settlement Agreement, and (d) it has conducted

such investigation as it or its counsel deemed appropriate regarding the settlement and its rights

and asserted rights in connection with the matters that are the subject of the Settlement

Agreement.

                             (k)   The Parties acknowledge that this Settlement Agreement constitutes

the entire agreement between the Parties with respect to the subject matter hereof, and all prior

agreements, negotiations and understandings with respect to the subject matter hereof are

canceled and superseded by this Settlement Agreement.

                             (l)   This Settlement Agreement shall not be modified, altered, amended

or vacated without the written consent of all parties hereto or order of the Court.

                             (m) This Settlement Agreement shall inure to the benefit of and be

binding upon the successors and assigns of the Parties hereto.

                             (n)   The Parties each agree to indemnify the other for any and all costs

incurred as a result of any breach of any representation, warranty, or covenant set forth in this




                                                      6
DOCS_DE:230630.3 57095/001
             Case 19-12153-KBO               Doc 692-2      Filed 02/23/21    Page 12 of 40




Settlement Agreement, including, without limitation, court costs and reasonable attorneys’ fees

and expenses.

                             (o)    The headings of all sections of this Settlement Agreement are

inserted solely for the convenience of reference and are not a part of and are not intended to

govern, limit, or aid in the construction or interpretation of any term or provision hereof.




                                   [Remainder of page intentionally left blank]




                                                        7
DOCS_DE:230630.3 57095/001
Case 19-12153-KBO   Doc 692-2   Filed 02/23/21   Page 13 of 40
Case 19-12153-KBO    Doc 692-2   Filed 02/23/21   Page 14 of 40




                    EXHIBIT 2 TO ORDER

        Sugar Steel Corporation Settlement Agreement
             Case 19-12153-KBO               Doc 692-2        Filed 02/23/21        Page 15 of 40




                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                  This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is

entered into by and between George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of

Bayou Steel BD Holdings, L.L.C., et al. (the “Debtors”),1 and not in any individual capacity, on

the one hand, and Sugar Steel Corporation (“SSC”), on the other hand. SSC and the Trustee may

be referenced herein collectively as the “Parties” and/or each as a “Party.”

                                                  Background

                  WHEREAS, on or about October 1, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases

are being jointly administered pursuant to Bankruptcy Rule 1015(b); and

                  WHEREAS, on or about February 25, 2020 (the “Conversion Date”), the Court

entered an order converting the chapter 11 cases to chapter 7 [Docket No. 496], and George L.

Miller was appointed as the chapter 7 trustee [Docket No. 497]; and

                  WHEREAS, the Debtors and SSC had various business relationships prior to the

Petition Date; and

                  WHEREAS, the Trustee demanded turnover in the amount of $558,066.19

representing the outstanding accounts receivable balance noted as owing by SSC in the Debtors’

books and records (the “Outstanding Accounts Receivable”), and SSC responded alleging setoff

of certain credits, and the Trustee has agreed to accept the settlement set forth herein in full and

final satisfaction of the Outstanding Accounts Receivable; and




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 16 of 40




                 WHEREAS, the Parties have engaged in good faith, arms’ length negotiations to

resolve the Outstanding Accounts Receivable; and

                 NOW THEREFORE, for good and valuable consideration, the receipt and

sufficiency of which is hereby acknowledged, the Parties hereby agree that:

                 1.          Recitals. The recitals set forth above are incorporated herein by

reference.

                 2.          Settlement Amount. Upon execution of this Settlement Agreement, SSC

shall pay to the Trustee the sum of $450,000.00 (the “Settlement Payment”) within five (5)

business days from the entry of an order by the Court approving this Settlement. The Settlement

Payment shall be wired in accordance with instructions provided by the Trustee.

                 3.          Settlement Effective Date. The effective date of this Settlement

Agreement and all of its terms shall be the later of (i) execution by all Parties, (ii) the date an

order approving this Settlement Agreement is entered by the Court, or (iii) payment of the

Settlement Payment (the “Settlement Effective Date”).

                 4.          Claims Waiver. Effective on the Settlement Effective Date, SSC waives

any and all claims that it filed or could have filed in the cases of the Debtors, including but not

limited to any filed proof of claim or scheduled claim (the “Waived Claims”), and after the

Settlement Effective Date the Trustee may mark the Waived Claims as expunged or satisfied on

the official claims register.

                 5.          Trustee’s Release. Effective on the Settlement Effective Date, the

Trustee Releasees (as defined below) shall be deemed to have irrevocably and unconditionally,

fully, finally and forever waived, released, acquitted and discharged SSC, its directors,

employees, officers and the successors and assigns of any of them (collectively, the “Defendant



                                                      2
DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO             Doc 692-2      Filed 02/23/21    Page 17 of 40




Releasees”) from any and all claims, manner of actions, causes of action, suits, costs, debts,

liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills, specialties,

covenants, contracts, controversies, agreements, promises, variances, trespasses, damages,

judgments, executions and demands whatsoever, of whatever kind or nature, whether known or

unknown, suspected or unsuspected, in law or equity, which the Trustee Releasees has, had, may

have, or may claim to have against the Defendant Releasees.

                 6.          SSC’s Release. Effective on the Settlement Effective Date, the

Defendant Releasees shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged the Trustee, the Debtors and their bankruptcy

estates, their past or present attorneys, accountants, financial advisors, directors, employees,

officers, parents, agents, subsidiaries, and the successors and assigns of any of them (collectively,

the “Trustee Releasees”), from any and all claims, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind or nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees.

                 7.          No Admissions. This Settlement Agreement is not and shall not in any

way be construed as an admission by the Parties of any allegations made in connection with the

Outstanding Accounts Receivable.

                 8.          Expenses. The Parties shall bear their own costs, expenses, and attorneys’

fees incurred to date in connection with the Outstanding Accounts Receivable and this

Settlement Agreement. In the event of any dispute in connection with the enforcement of this



                                                      3
DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21    Page 18 of 40




Settlement Agreement, the prevailing Party shall be entitled to its reasonable attorneys’ fees,

costs and all necessary disbursements and out-of-pocket expenses, whether statutorily approved

or non-approved costs, incurred in connection with such action or proceeding, as determined by

the Court.

                 9.          Severability. The Parties agree that if any provision of this Settlement

Agreement is determined by a court of competent jurisdiction to be illegal, invalid or

unenforceable, that provision shall not be a part of this Settlement Agreement. The legality,

validity and enforceability of the remaining provisions shall not be affected by a provision of this

Settlement Agreement that is illegal, invalid, or unenforceable.

                 10.         Miscellaneous.

                             (a)   Neither this Settlement Agreement, nor any statement made or

action taken in connection with the negotiation of this Settlement Agreement, shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among or between the Parties hereto, other than as may be necessary (i) to obtain approval of and

to enforce this Settlement Agreement (including the mutual releases contained herein) or (ii) to

seek damages or injunctive relief in connection therewith.

                             (b)   Each of the Parties hereto shall execute and deliver any and all

additional papers, documents and other assurances, and shall do any and all acts and things

reasonably necessary or appropriate in conjunction with the performance of each of the Parties’

respective obligations hereunder.

                             (c)   No provision of this Settlement Agreement is intended to confer any

rights, benefits, remedies, obligations or liabilities hereunder upon any person other than the

Parties, the Trustee Releasees, or the Defendant Releasees hereto and their respective successors.



                                                       4
DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21     Page 19 of 40




                             (d)   This Settlement Agreement shall be governed by and construed in

accordance with the law of the State of Delaware without regard to any choice of law provisions.

                             (e)   This Settlement Agreement may be signed in counterpart originals

and delivered by facsimile or email, which, when fully executed, shall constitute a single original.

                             (f)   The United States Bankruptcy Court for the District of Delaware

shall retain exclusive jurisdiction (and the Parties consent to such retention of jurisdiction) with

respect to any disputes arising from or related to, or other actions to interpret, administer or

enforce the terms and provisions of, this Settlement Agreement.

                             (g)   If this Settlement Agreement is not approved by the Court, then the

Settlement Agreement shall be null and void and of no force or effect. In such event, each of the

Parties shall be returned to the Parties’ position status quo ante, and the Parties reserve all of

their respective rights, claims, and defenses with respect to all of the matters set forth herein.

                             (h)   Any statute or period of limitations, statutes of repose, or other time-

based limitations or defenses, whether at law, in equity, under statute, contract, or otherwise

(including, but not limited to, the doctrine of laches or waiver), which might be asserted as a time

bar and/or limitation in connection with the Outstanding Accounts Receivables is hereby tolled

until the Settlement Effective Date. Nothing in this Settlement Agreement shall operate to revive

or extend the time for filing any claim that is now time barred or barred by any applicable statute

or period of limitations, statutes of repose, or other time-related defense as of the date this

Settlement Agreement is executed as set forth below.

                             (i)   Each person or entity who executes this Settlement Agreement on

behalf of another person or entity represents and warrants that he, she, or it is duly authorized to

execute this Settlement Agreement on behalf of such person or entity, has the requisite authority



                                                       5
DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 20 of 40




to bind such person or entity, and such person or entity has full knowledge of and has consented

to this Settlement Agreement. The representations and warranties set forth in this paragraph

shall survive execution of this Settlement Agreement.

                             (j)   In executing the Settlement Agreement, each of the Parties

represents and warrants, for itself, that: (a) it does so with full knowledge of its available rights,

(b) it is not relying and has not relied upon any representations made by any person with regard

to the Settlement Agreement, other than any written representations and agreements contained

herein, (c) it has had available to it such information as it or its counsel considered necessary to

making an informed judgment concerning the Settlement Agreement, and (d) it has conducted

such investigation as it or its counsel deemed appropriate regarding the settlement and its rights

and asserted rights in connection with the matters that are the subject of the Settlement

Agreement.

                             (k)   The Parties acknowledge that this Settlement Agreement constitutes

the entire agreement between the Parties with respect to the subject matter hereof, and all prior

agreements, negotiations and understandings with respect to the subject matter hereof are

canceled and superseded by this Settlement Agreement.

                             (l)   This Settlement Agreement shall not be modified, altered, amended

or vacated without the written consent of all parties hereto or order of the Court.

                             (m) This Settlement Agreement shall inure to the benefit of and be

binding upon the successors and assigns of the Parties hereto.

                             (n)   The Parties each agree to indemnify the other for any and all costs

incurred as a result of any breach of any representation, warranty, or covenant set forth in this




                                                      6
DOCS_DE:230635.3 57095/001
             Case 19-12153-KBO               Doc 692-2      Filed 02/23/21    Page 21 of 40




Settlement Agreement, including, without limitation, court costs and reasonable attorneys’ fees

and expenses.

                             (o)    The headings of all sections of this Settlement Agreement are

inserted solely for the convenience of reference and are not a part of and are not intended to

govern, limit, or aid in the construction or interpretation of any term or provision hereof.




                                   [Remainder of page intentionally left blank]




                                                        7
DOCS_DE:230635.3 57095/001
Case 19-12153-KBO   Doc 692-2   Filed 02/23/21   Page 22 of 40
Case 19-12153-KBO    Doc 692-2    Filed 02/23/21   Page 23 of 40




                    EXHIBIT 3 TO ORDER

      Northern Illinois Steel Supply Settlement Agreement
             Case 19-12153-KBO               Doc 692-2        Filed 02/23/21        Page 24 of 40




                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                  This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is

entered into by and between George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of

Bayou Steel BD Holdings, L.L.C., et al. (the “Debtors”),1 and not in any individual capacity, on

the one hand, and Northern Illinois Steel Supply (“NISS”), on the other hand. NISS and the

Trustee may be referenced herein collectively as the “Parties” and/or each as a “Party.”

                                                  Background

                  WHEREAS, on or about October 1, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases

are being jointly administered pursuant to Bankruptcy Rule 1015(b); and

                  WHEREAS, on or about February 25, 2020 (the “Conversion Date”), the Court

entered an order converting the chapter 11 cases to chapter 7 [Docket No. 496], and George L.

Miller was appointed as the chapter 7 trustee [Docket No. 497]; and

                  WHEREAS, the Debtors and NISS had various business relationships prior to the

Petition Date; and

                  WHEREAS, the Trustee demanded turnover in the amount of $14,329.35

representing the outstanding accounts receivable balance noted as owing by NISS in the Debtors’

books and records (the “Outstanding Accounts Receivable”), and NISS responded alleging setoff

of certain credits, and the Trustee has agreed to accept the settlement set forth herein in full and

final satisfaction of the Outstanding Accounts Receivable; and




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 25 of 40




                 WHEREAS, the Parties have engaged in good faith, arms’ length negotiations to

resolve the Outstanding Accounts Receivable; and

                 NOW THEREFORE, for good and valuable consideration, the receipt and

sufficiency of which is hereby acknowledged, the Parties hereby agree that:

                 1.          Recitals. The recitals set forth above are incorporated herein by

reference.

                 2.          Settlement Amount. Upon execution of this Settlement Agreement,

NISS shall pay to the Trustee the sum of $13,665.40 (the “Settlement Payment”) within five (5)

business days from the entry of an order by the Court approving this Settlement. The Settlement

Payment shall be wired in accordance with instructions provided by the Trustee.

                 3.          Settlement Effective Date. The effective date of this Settlement

Agreement and all of its terms shall be the later of (i) execution by all Parties, (ii) the date an

order approving this Settlement Agreement is entered by the Court, or (iii) payment of the

Settlement Payment (the “Settlement Effective Date”).

                 4.          Claims Waiver. Effective on the Settlement Effective Date, NISS waives

any and all claims that it filed or could have filed in the cases of the Debtors, including but not

limited to any filed proof of claim or scheduled claim (the “Waived Claims”), and after the

Settlement Effective Date the Trustee may mark the Waived Claims as expunged or satisfied on

the official claims register.

                 5.          Trustee’s Release. Effective on the Settlement Effective Date, the

Trustee Releasees (as defined below) shall be deemed to have irrevocably and unconditionally,

fully, finally and forever waived, released, acquitted and discharged NISS, its directors,

employees, officers and the successors and assigns of any of them (collectively, the “Defendant



                                                      2
DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO             Doc 692-2      Filed 02/23/21    Page 26 of 40




Releasees”) from any and all claims, manner of actions, causes of action, suits, costs, debts,

liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills, specialties,

covenants, contracts, controversies, agreements, promises, variances, trespasses, damages,

judgments, executions and demands whatsoever, of whatever kind or nature, whether known or

unknown, suspected or unsuspected, in law or equity, which the Trustee Releasees has, had, may

have, or may claim to have against the Defendant Releasees.

                 6.          NISS’s Release. Effective on the Settlement Effective Date, the

Defendant Releasees shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged the Trustee, the Debtors and their bankruptcy

estates, their past or present attorneys, accountants, financial advisors, directors, employees,

officers, parents, agents, subsidiaries, and the successors and assigns of any of them (collectively,

the “Trustee Releasees”), from any and all claims, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind or nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees.

                 7.          No Admissions. This Settlement Agreement is not and shall not in any

way be construed as an admission by the Parties of any allegations made in connection with the

Outstanding Accounts Receivable.

                 8.          Expenses. The Parties shall bear their own costs, expenses, and attorneys’

fees incurred to date in connection with the Outstanding Accounts Receivable and this

Settlement Agreement. In the event of any dispute in connection with the enforcement of this



                                                      3
DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21    Page 27 of 40




Settlement Agreement, the prevailing Party shall be entitled to its reasonable attorneys’ fees,

costs and all necessary disbursements and out-of-pocket expenses, whether statutorily approved

or non-approved costs, incurred in connection with such action or proceeding, as determined by

the Court.

                 9.          Severability. The Parties agree that if any provision of this Settlement

Agreement is determined by a court of competent jurisdiction to be illegal, invalid or

unenforceable, that provision shall not be a part of this Settlement Agreement. The legality,

validity and enforceability of the remaining provisions shall not be affected by a provision of this

Settlement Agreement that is illegal, invalid, or unenforceable.

                 10.         Miscellaneous.

                             (a)   Neither this Settlement Agreement, nor any statement made or

action taken in connection with the negotiation of this Settlement Agreement, shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among or between the Parties hereto, other than as may be necessary (i) to obtain approval of and

to enforce this Settlement Agreement (including the mutual releases contained herein) or (ii) to

seek damages or injunctive relief in connection therewith.

                             (b)   Each of the Parties hereto shall execute and deliver any and all

additional papers, documents and other assurances, and shall do any and all acts and things

reasonably necessary or appropriate in conjunction with the performance of each of the Parties’

respective obligations hereunder.

                             (c)   No provision of this Settlement Agreement is intended to confer any

rights, benefits, remedies, obligations or liabilities hereunder upon any person other than the

Parties, The Trustee Releasees, or the Defendant Releasees hereto and their respective successors.



                                                       4
DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21     Page 28 of 40




                             (d)   This Settlement Agreement shall be governed by and construed in

accordance with the law of the State of Delaware without regard to any choice of law provisions.

                             (e)   This Settlement Agreement may be signed in counterpart originals

and delivered by facsimile or email, which, when fully executed, shall constitute a single original.

                             (f)   The United States Bankruptcy Court for the District of Delaware

shall retain exclusive jurisdiction (and the Parties consent to such retention of jurisdiction) with

respect to any disputes arising from or related to, or other actions to interpret, administer or

enforce the terms and provisions of, this Settlement Agreement.

                             (g)   If this Settlement Agreement is not approved by the Court, then the

Settlement Agreement shall be null and void and of no force or effect. In such event, each of the

Parties shall be returned to the Parties’ position status quo ante, and the Parties reserve all of

their respective rights, claims, and defenses with respect to all of the matters set forth herein.

                             (h)   Any statute or period of limitations, statutes of repose, or other time-

based limitations or defenses, whether at law, in equity, under statute, contract, or otherwise

(including, but not limited to, the doctrine of laches or waiver), which might be asserted as a time

bar and/or limitation in connection with the Outstanding Accounts Receivable is hereby tolled

until the Settlement Effective Date. Nothing in this Settlement Agreement shall operate to revive

or extend the time for filing any claim that is now time barred or barred by any applicable statute

or period of limitations, statutes of repose, or other time-related defense as of the date this

Settlement Agreement is executed as set forth below.

                             (i)   Each person or entity who executes this Settlement Agreement on

behalf of another person or entity represents and warrants that he, she, or it is duly authorized to

execute this Settlement Agreement on behalf of such person or entity, has the requisite authority



                                                       5
DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 29 of 40




to bind such person or entity, and such person or entity has full knowledge of and has consented

to this Settlement Agreement. The representations and warranties set forth in this paragraph

shall survive execution of this Settlement Agreement.

                             (j)   In executing the Settlement Agreement, each of the Parties

represents and warrants, for itself, that: (a) it does so with full knowledge of its available rights,

(b) it is not relying and has not relied upon any representations made by any person with regard

to the Settlement Agreement, other than any written representations and agreements contained

herein, (c) it has had available to it such information as it or its counsel considered necessary to

making an informed judgment concerning the Settlement Agreement, and (d) it has conducted

such investigation as it or its counsel deemed appropriate regarding the settlement and its rights

and asserted rights in connection with the matters that are the subject of the Settlement

Agreement.

                             (k)   The Parties acknowledge that this Settlement Agreement constitutes

the entire agreement between the Parties with respect to the subject matter hereof, and all prior

agreements, negotiations and understandings with respect to the subject matter hereof are

canceled and superseded by this Settlement Agreement.

                             (l)   This Settlement Agreement shall not be modified, altered, amended

or vacated without the written consent of all parties hereto or order of the Court.

                             (m) This Settlement Agreement shall inure to the benefit of and be

binding upon the successors and assigns of the Parties hereto.

                             (n)   The Parties each agree to indemnify the other for any and all costs

incurred as a result of any breach of any representation, warranty, or covenant set forth in this




                                                      6
DOCS_DE:230636.3 57095/001
             Case 19-12153-KBO               Doc 692-2      Filed 02/23/21    Page 30 of 40




Settlement Agreement, including, without limitation, court costs and reasonable attorneys’ fees

and expenses.

                             (o)    The headings of all sections of this Settlement Agreement are

inserted solely for the convenience of reference and are not a part of and are not intended to

govern, limit, or aid in the construction or interpretation of any term or provision hereof.




                                   [Remainder of page intentionally left blank]




                                                        7
DOCS_DE:230636.3 57095/001
Case 19-12153-KBO   Doc 692-2   Filed 02/23/21   Page 31 of 40
Case 19-12153-KBO    Doc 692-2   Filed 02/23/21     Page 32 of 40




                    EXHIBIT 4 TO ORDER

           Infra-Metals, Co. Settlement Agreement
             Case 19-12153-KBO               Doc 692-2        Filed 02/23/21        Page 33 of 40




                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

                  This Settlement Agreement and Mutual Release (the “Settlement Agreement”) is

entered into by and between George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of

Bayou Steel BD Holdings, L.L.C., et al. (the “Debtors”),1 and not in any individual capacity, on

the one hand, and Infra-Metals Co. (“Infra”), on the other hand. Infra and the Trustee may be

referenced herein collectively as the “Parties” and/or each as a “Party.”

                                                  Background

                  WHEREAS, on or about October 1, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases

are being jointly administered pursuant to Bankruptcy Rule 1015(b); and

                  WHEREAS, on or about February 25, 2020 (the “Conversion Date”), the Court

entered an order converting the chapter 11 cases to chapter 7 [Docket No. 496], and George L.

Miller was appointed as the chapter 7 trustee [Docket No. 497]; and

                  WHEREAS, the Debtors and Infra had various business relationships prior to the

Petition Date; and

                  WHEREAS, the Trustee demanded turnover in the amount of $274,949.51

representing the outstanding accounts receivable balance noted as owing by Infra in the Debtors’

books and records (the “Outstanding Accounts Receivable”), and Infra responded alleging setoff

of certain credits, and the Trustee has agreed to accept the settlement set forth herein in full and

final satisfaction of the Outstanding Accounts Receivable; and




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 34 of 40




                 WHEREAS, the Parties have engaged in good faith, arms’ length negotiations to

resolve the Outstanding Accounts Receivable; and

                 NOW THEREFORE, for good and valuable consideration, the receipt and

sufficiency of which is hereby acknowledged, the Parties hereby agree that:

                 1.          Recitals. The recitals set forth above are incorporated herein by

reference.

                 2.          Settlement Amount. Upon execution of this Settlement Agreement, Infra

shall pay to the Trustee the sum of $215,000.00 (the “Settlement Payment”) within five (5)

business days from the entry of an order by the Court approving this Settlement. The Settlement

Payment shall be wired in accordance with instructions provided by the Trustee.

                 3.          Settlement Effective Date. The effective date of this Settlement

Agreement and all of its terms shall be the later of (i) execution by all Parties, (ii) the date an

order approving this Settlement Agreement is entered by the Court, or (iii) payment of the

Settlement Payment (the “Settlement Effective Date”).

                 4.          Claims Waiver. Effective on the Settlement Effective Date, Infra waives

any and all claims that it filed or could have filed in the cases of the Debtors, including but not

limited to any filed proof of claim or scheduled claim (the “Waived Claims”), and after the

Settlement Effective Date the Trustee may mark the Waived Claims as expunged or satisfied on

the official claims register.

                 5.          Trustee’s Release. Effective on the Settlement Effective Date,the Trustee

Releasees (as defined below) shall be deemed to have irrevocably and unconditionally, fully,

finally and forever waived, released, acquitted and discharged Infra, its directors, employees,

officers and the successors and assigns of any of them (collectively, the “Defendant Releasees”)



                                                      2
DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO             Doc 692-2      Filed 02/23/21    Page 35 of 40




from any and all claims, manner of actions, causes of action, suits, costs, debts, liabilities,

obligations, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,

contracts, controversies, agreements, promises, variances, trespasses, damages, judgments,

executions and demands whatsoever, of whatever kind or nature, whether known or unknown,

suspected or unsuspected, in law or equity, which the Trustee Releasees has, had, may have, or

may claim to have against the Defendant Releasees.

                 6.          Infra’s Release. Effective on the Settlement Effective Date, the

Defendant Releasees shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged the Trustee, the Debtors and their bankruptcy

estates, their past or present attorneys, accountants, financial advisors, directors, employees,

officers, parents, agents, subsidiaries, and the successors and assigns of any of them (collectively,

the “Trustee Releasees”), from any and all claims, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind or nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees.

                 7.          No Admissions. This Settlement Agreement is not and shall not in any

way be construed as an admission by the Parties of any allegations made in connection with the

Outstanding Accounts Receivable.

                 8.          Expenses. The Parties shall bear their own costs, expenses, and attorneys’

fees incurred to date in connection with the Outstanding Accounts Receivable and this

Settlement Agreement. In the event of any dispute in connection with the enforcement of this



                                                      3
DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21    Page 36 of 40




Settlement Agreement, the prevailing Party shall be entitled to its reasonable attorneys’ fees,

costs and all necessary disbursements and out-of-pocket expenses, whether statutorily approved

or non-approved costs, incurred in connection with such action or proceeding, as determined by

the Court.

                 9.          Severability. The Parties agree that if any provision of this Settlement

Agreement is determined by a court of competent jurisdiction to be illegal, invalid or

unenforceable, that provision shall not be a part of this Settlement Agreement. The legality,

validity and enforceability of the remaining provisions shall not be affected by a provision of this

Settlement Agreement that is illegal, invalid, or unenforceable.

                 10.         Miscellaneous.

                             (a)   Neither this Settlement Agreement, nor any statement made or

action taken in connection with the negotiation of this Settlement Agreement, shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among or between the Parties hereto, other than as may be necessary (i) to obtain approval of and

to enforce this Settlement Agreement (including the mutual releases contained herein) or (ii) to

seek damages or injunctive relief in connection therewith.

                             (b)   Each of the Parties hereto shall execute and deliver any and all

additional papers, documents and other assurances, and shall do any and all acts and things

reasonably necessary or appropriate in conjunction with the performance of each of the Parties’

respective obligations hereunder.

                             (c)   No provision of this Settlement Agreement is intended to confer any

rights, benefits, remedies, obligations or liabilities hereunder upon any person other than the

Parties, the Trustee Releasees, or the Defendant Releasees hereto and their respective successors.



                                                       4
DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO              Doc 692-2      Filed 02/23/21     Page 37 of 40




                             (d)   This Settlement Agreement shall be governed by and construed in

accordance with the law of the State of Delaware without regard to any choice of law provisions.

                             (e)   This Settlement Agreement may be signed in counterpart originals

and delivered by facsimile or email, which, when fully executed, shall constitute a single original.

                             (f)   The United States Bankruptcy Court for the District of Delaware

shall retain exclusive jurisdiction (and the Parties consent to such retention of jurisdiction) with

respect to any disputes arising from or related to, or other actions to interpret, administer or

enforce the terms and provisions of, this Settlement Agreement.

                             (g)   If this Settlement Agreement is not approved by the Court, then the

Settlement Agreement shall be null and void and of no force or effect. In such event, each of the

Parties shall be returned to the Parties’ position status quo ante, and the Parties reserve all of

their respective rights, claims, and defenses with respect to all of the matters set forth herein.

                             (h)   Any statute or period of limitations, statutes of repose, or other time-

based limitations or defenses, whether at law, in equity, under statute, contract, or otherwise

(including, but not limited to, the doctrine of laches or waiver), which might be asserted as a time

bar and/or limitation in connection with the Outstanding Accounts Receivable is hereby tolled

until the Settlement Effective Date. Nothing in this Settlement Agreement shall operate to revive

or extend the time for filing any claim that is now time barred or barred by any applicable statute

or period of limitations, statutes of repose, or other time-related defense as of the date this

Settlement Agreement is executed as set forth below.

                             (i)   Each person or entity who executes this Settlement Agreement on

behalf of another person or entity represents and warrants that he, she, or it is duly authorized to

execute this Settlement Agreement on behalf of such person or entity, has the requisite authority



                                                       5
DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO              Doc 692-2     Filed 02/23/21     Page 38 of 40




to bind such person or entity, and such person or entity has full knowledge of and has consented

to this Settlement Agreement. The representations and warranties set forth in this paragraph

shall survive execution of this Settlement Agreement.

                             (j)   In executing the Settlement Agreement, each of the Parties

represents and warrants, for itself, that: (a) it does so with full knowledge of its available rights,

(b) it is not relying and has not relied upon any representations made by any person with regard

to the Settlement Agreement, other than any written representations and agreements contained

herein, (c) it has had available to it such information as it or its counsel considered necessary to

making an informed judgment concerning the Settlement Agreement, and (d) it has conducted

such investigation as it or its counsel deemed appropriate regarding the settlement and its rights

and asserted rights in connection with the matters that are the subject of the Settlement

Agreement.

                             (k)   The Parties acknowledge that this Settlement Agreement constitutes

the entire agreement between the Parties with respect to the subject matter hereof, and all prior

agreements, negotiations and understandings with respect to the subject matter hereof are

canceled and superseded by this Settlement Agreement.

                             (l)   This Settlement Agreement shall not be modified, altered, amended

or vacated without the written consent of all parties hereto or order of the Court.

                             (m) This Settlement Agreement shall inure to the benefit of and be

binding upon the successors and assigns of the Parties hereto.

                             (n)   The Parties each agree to indemnify the other for any and all costs

incurred as a result of any breach of any representation, warranty, or covenant set forth in this




                                                      6
DOCS_DE:230645.3 57095/001
             Case 19-12153-KBO               Doc 692-2      Filed 02/23/21    Page 39 of 40




Settlement Agreement, including, without limitation, court costs and reasonable attorneys’ fees

and expenses.

                             (o)    The headings of all sections of this Settlement Agreement are

inserted solely for the convenience of reference and are not a part of and are not intended to

govern, limit, or aid in the construction or interpretation of any term or provision hereof.




                                   [Remainder of page intentionally left blank]




                                                        7
DOCS_DE:230645.3 57095/001
Case 19-12153-KBO   Doc 692-2   Filed 02/23/21   Page 40 of 40
